         Case 2:17-cv-00386-TJH-E Document 163 Filed 11/02/18 Page 1 of 5 Page ID #:4075



     1

 2

 3

 4

 5

 6

 7

 8                        ~~tir~D~ ~ra~t~.~ ~i~t~i~r C~ouxt
 9
                          ~~nt~a~Y ~i~rxi~r o~ ~CaYi~o~nia~
10
                                     ~Q.S'~~x~. ~I~Z.glol~
11

12         JOSEPH MCNICHOLAS,                               CV 17-00386 TJH (Ex)
                                                                            TO
13                            Plaintiff,                        REDACTED AS
                                                                           SIGNATURE
                                                                FOREPERSON
14               V.
                                                                  ~Q~~I~r
15         LOYOLA MARYMOUNT
           UNIVERSITY,
16
                             Defendant.
17

18

19

20              We, the jury, unanimously find the following:
21

22              Question 1
23              Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
24        Defendant Loyola Marymount University interfered with his rights under the Family
25        and Medical Leave Act by failing to reinstate him to the same or comparable position
26        upon his return from leave on November 11, 2015?
27

28                    Yes                  No   ,/~

                                                                         Verdict -Page 1 of 5
         Case 2:17-cv-00386-TJH-E Document 163 Filed 11/02/18 Page 2 of 5 Page ID #:4076



     1           Question 2
 2               Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
 3         Defendant Loyola Marymount University interfered with his rights under the Family
 4         and Medical Leave Act by terminating his employment?
 5

 6                    Yes                No
 7

 8

 9              Question 3
10              Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
11        Defendant Loyola Marymount University interfered with his rights under the California
12        Family Rights Act by failing to reinstate him to the same or comparable position upon
13        his return from leave?
14

15              Yes                No     ~/
16

17

18              Question 4
19              Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
20 Defendant Loyola Marymount University interfered with his rights under the California
21        Family Rights Act by terminating his employment?
22

23                    Yes                No
24

25

26

27

28


                                                                         Verdict —Page 2 of 5
         Case 2:17-cv-00386-TJH-E Document 163 Filed 11/02/18 Page 3 of 5 Page ID #:4077



     1           Question 5
     2           Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
 3         Defendant Loyola Marymount University retaliated against him for exercising his rights
 4         under the Family and Medical Leave Act?
 5

 6                     Yes                   No
 7

 8

 9               Question 6
10               Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
11        Defendant Loyola Marymount University retaliated against him for exercising his rights
12        under the California Family Rights Act?
13

14                     Yes                   No
15

16              If the answer to either Question 5 or Question 6 is "Yes," go to Question 7. If
17        the answers to both Question 5 and Question 6 are "No," go to Question 8.
18

19

20              Question 7
21              Did Defendant Loyola Marymount University prove by a preponderance of the
22        evidence that Defendant Loyola Marymount University would have reached the same
23        decision to discharge Plaintiff Joseph McNicholas if Defendant Loyola Marymount
24        University had not considered Plaintiff Joseph McNicholas's complaints that Defendant
25        Loyola Marymount University interfered with his rights under the Family and
26        Medical Leave Act and California Family Rights Act?
27

28                    Yes                I

                                                                          Verdict —Page 3 of 5
         Case 2:17-cv-00386-TJH-E Document 163 Filed 11/02/18 Page 4 of 5 Page ID #:4078



     1              Question 8
 2                 Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
 3           Defendant Loyola 1Vlarymount University wrongfully discharged him in violation of
 4           public policy?
 5

 6                       Yes                No
 7

 8

 9                 Question 9
10                 Did Plaintiff Joseph McNicholas prove by a preponderance of the evidence that
11           Defendant Loyola Marymount University discharged him for reporting violations ofthe
12           Family and Medical Leave Act or the California Family Rights Act, in violation of
13           California Labor Code § 1102.5?
14

15                       Yes               No
16
         i
17                 If the answer to Question 9 is "Yes," go to Question 10. If the answer to
18           Question 9 is "No," go to Question 11.
19

20

21                 Question 10
22                 Did Defendant Loyola Marymount University prove by clear and convincing
23           evidence that it would have discharged Plaintiff Joseph McNicholas anyway for
24           legitimate, independent reasons other than reporting violations of the Family and
25           Medical Leave Act or the California Family Rights Act?
26

27                       Yes               I~
28


                                                                          Verdict -Page 4 of 5
         Case 2:17-cv-00386-TJH-E Document 163 Filed 11/02/18 Page 5 of 5 Page ID #:4079



     1           Question ll
 2              If you found Defendant Loyola Marymount University liable, what damages, if
 3         any, is Plaintiff Joseph McNicholas entitled to recover from Defendant Loyola
 4         Marymount University:
 5

 6              Lost Past Income:                   r ~~           ~l_~ V   tJ~l ~~


 7

 s              Lost Future Income:
 9
                                                                             n

10

11              Date: (~   Z ~~                      G

12                                                   ~         ~ury~oreperson
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                     Verdict —Page 5 of 5
